Title: To Thomas Jefferson from Albert Gallatin, 2 July 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  2 July 1804
               
               So far as relates to the business of the office, I might complete & arrange every thing within a week so as to be able to leave the city: if I could otherways be spared, your permission to go would be agreeable, on account of the situation of my family, and because Mrs. Gallatin’s situation will compel me to return pretty early in September. As I will have to encounter that month here, I wish to collect as few early feverish seeds as possible. At the same time I mean not to press in the least, if I am wanted; but if there is any particular thing connected with this department to be done before your departure, I will be much obliged to you if you will have the goodness to communicate it as early as may be convenient.
               Respectfully Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
            